DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray USPA_20040029030_A1.
1.	Regarding Claims 1-15, Murray discloses a durable image (corresponds to claimed 3D shape) and a method (corresponds to claimed method) for producing it (Title). Murray further discloses a substrate (corresponds to claimed base material), depositing an image (corresponds to claimed 3D shape printed portion) on the substrate, applying a curable coating by means of ultra violet light (corresponds to claimed UV light curing ink) over the image and curing the coating (Abstract) followed by an adhesive layer and a backing layer (corresponds to claimed surface-protecting layer) (paragraph 0099). Murray also discloses using a release layer (corresponds to claimed film layer/over-laminate film) (paragraphs 0102, 0124) that can be transparent (paragraph 0003) as is being claimed in instant Claim 6. Murray also discloses using a plurality of layers (Claim 3) corresponding to claimed plurality of printed layer in instant Claim 9. Murray also discloses texturing its layer (corresponds to claimed surface roughness) (paragraph 0002). This specific layer will correspond to the claimed stereoscopic layer of instant Claim 11. The Examiner respectfully submits that the remaining features of the dependent claims are entirely based on end-user specifications, such as the exact surface roughness, temperature of lamination, coefficient of loss, coloring of layer, degree of transparency, and thicknesses. Applicants have not demonstrated how these claimed features imparts unexpected and surprising properties. It would rather be expected for one of ordinary skill in the art at the time the invention was filed to be able to tailor such features in accordance with what is required in the end-product as is well-known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 20, 2021